Citation Nr: 0315487	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for stroke and abdominal 
surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel







INTRODUCTION

The veteran served on active duty from January 1958 to August 
1960.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a June 2000 rating decision by the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO.  The RO determined that the veteran's 
claim was not well-grounded.  The veteran disagreed with that 
determination in July 2000, and a statement of the case was 
issued in August 2000.  The veteran thereafter submitted a 
timely substantive appeal in August 2000.  In April 2001, the 
Board remanded the claim for a decision on the merits in 
light of enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (2000).  The claim now returns to 
the Board.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  Service records do not reflect complaints, treatment or 
diagnoses of a stroke or a chronic abdominal disorder.  

3.  Post service records do not show any complaints, 
treatment or diagnoses of a stroke or a chronic abdominal 
disorder for many years after service and no competent 
evidence links any such disabilities to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
stroke and for an abdominal disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he incurred an injury during his service 
which resulted in the need for abdominal surgery in 1996 and 
ultimately caused him to have a stroke in 1999.  Generally, 
service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
For certain chronic disorders, including brain hemorrhage, 
cardiovascular-renal disease, organic diseases of the nervous 
system, and endocarditis, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Duty to assist and notify

On November 9, 2000, about three months after the veteran 
submitted his timely substantive appeal of the determination 
as to this claim, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The change in the law is applicable to this 
claim.

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Second, VA has a duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The VCAA provides that the duty to assist includes providing 
a medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
injury or disease in service; and, (C) indicates that the 
claimed disability or symptoms may be associated with the 
established events, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159.

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate the claim and 
inform him whether he or VA bears the burden of producing or 
obtaining evidence were met in several ways.  The veteran was 
initially advised of the enactment of the VCAA, and of the 
general provisions of that Act, by the Board's April 2001 
remand.  That remand explicitly set out the provisions of the 
VCAA, including those provisions identifying the veteran's 
responsibilities and VA's responsibilities for obtaining and 
identifying evidence.

The veteran identified a number of  physicians who had 
treated him, and the RO requested records from each of those 
physicians in June 2001.  In September 2001, the RO advised 
the veteran of the enactment of the VCAA and of VA's duty to 
notify and assist the veteran.  The RO advised the veteran as 
to what evidence was required to substantiate the claim and 
what had been done so far to assist the veteran.  The letter 
also indicated the veteran's responsibility to identify 
evidence and advised him as to the actions he could take to 
help with his claim.  In particular, the RO advised the 
veteran to clarify what injury during service resulted in the 
1996 abdominal surgery.  

Although this September 2001 RO letter advised the veteran 
that he should submit or identify additional evidence by 
November 2001, the letter specifically informed him that 
evidence received within one year from the date of the 
issuance of the September 2001 letter would be considered in 
determining the date from which benefits could be paid.

By a response received in September 2001, the veteran 
identified additional clinical providers.  He also stated in 
that he was hit on the head and was taken to a hospital in 
1959 in "Yomata" or "Kachikawa" (also identified as 
"Tachikaya") for 30 days with a bad headache.  He further 
stated that he had had headaches ever since, but had not had 
money for medical treatment.  

In June 2002, the RO provided the veteran with a specific 
letter describing the status of requests for clinical 
records, including the additional treating providers 
identified.  Finally, in February 2003, the RO provided a 
supplemental statement of the case (SSOC) which again advised 
the veteran of the provisions of the VCAA, through inclusion 
of the text of 38 C.F.R. § 3.159 as revised to implement the 
VCAA, and this SSOC addressed the claim on the merits.  The 
RO provided a discussion of the veteran's service medical 
records and a summary of the records reviewed, reflecting 
that the service medical records indicated as relevant by the 
veteran had been obtained.  

In this regard, the Board notes that its April 2001 Remand 
directed the RO to request the veteran's service medical 
records from the National Personnel Records Center (NPRC), 
making sure the veteran's name was spelled correctly.  The 
file reflects that the RO checked the service medical records 
received, and noted that, even though the records had been 
requested under an incorrect spelling of the veteran's last 
name, (by a single character), NPRC had located the records 
for the correct veteran because the RO's request included the 
correct Social Security and service numbers.  There are no 
apparent gaps in the veteran's service medical records.  The 
treatment records obtained includes entries for each year he 
was in service.  Most importantly, the records the veteran 
specifically identified as supporting his claim, the records 
of a 30-day or longer hospitalization in 1959 in Tachikawa, 
Japan, are clearly associated with the claims file.  The 
veteran has obtained the benefit of the Board's April 2001 
remand, in that the RO carefully reviewed the records, and no 
further action is required to comply with that remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  In this case, however, the veteran was not 
provided specific VA examination in connection with this 
claim.  Examination is not needed because there is no 
competent evidence that any claimed disorder was possibly 
incurred during or as a result of the veteran's military 
service or has been chronic since service or proximate 
thereto.  This is discussed in more detail below.  

Under the foregoing circumstances, the Board considers the 
requirements of the VCAA have been met, and adjudication of 
the claim may proceed.  

Factual Background

Historically, the veteran' s service medical records reflect 
that he was treated for acute pharyngitis in April 1958.  In 
June 1958, the veteran sought treatment for complaints of 
headaches and dizziness.  A purulent nasal discharge and 
frontal headaches were noted.  There was tenderness over both 
maxillary sinuses.  The assigned impression was sinusitis.  
The veteran again complained of dizziness and headaches in 
November 1958 and medication was dispensed. 

In late December 1958, the veteran was treated for a 
contusion to the left forehead near his hairline.  He 
reported being stunned but did not lose consciousness after 
having been hit by a beer bottle.  In February 1959 he was 
referred for evaluation after his barracks mates reported 
that he yelled and talked in his sweep, with one episodes of 
nocturnal ambulation.  An EEG (electroencephalogram) and 
neurologic evaluation were requested.  The veteran was 
hospitalized from February 1959 through April 1959 at the 
U.S. Air Force Hospital in Tachikawa, Japan for the requested 
evaluation.  During hospitalization, the veteran denied 
recent changes in vision, memory, behavior, and gait.  The 
veteran had no difficulty with coordination.  Neurologic 
examination disclosed that fundoscopy, muscle status, sensory 
and motor, cerebellar function, reflexes, and muscle stretch 
were within physiologic acceptable limits of normal.  There 
were no gross deficits in mentation.  The veteran was 
uncooperative and made jokes about the medical examination.  
He declined lumbar puncture.  EEG disclosed no evidence of a 
focal, paroxysmal, or lateralizing disorder.  The veteran 
provided a history of episodes of somnambulism approximately 
four times weekly.  There was no evidence of somnambulism or 
any convulsive disorder during his hospitalization.  The 
final diagnosis was passive aggressive reaction, mild.  The 
hospital summary, which is more than three pages long, is 
devoid of any notation that the veteran complained of 
headaches.

In July 1959, the veteran was treated for a dislocation of 
the left shoulder. The veteran was hospitalized at the 
Westover Air Force Base in Massachusetts in November 1959 for 
an impacted tooth and cellulitis.  In May 1960, the veteran 
complained of difficulty lifting heavy objects due to pain in 
the right hand.  Radiologic examination disclosed a small 
chip fracture of volar aspect of the base of the middle 
phalanx (middle finger).  Thus, the veteran's service medical 
records are devoid of any notations of headaches after 
November 1958.  

The veteran has identified various private physicians as 
treating him after service for the claimed disabilities.  
Clinical records dated from January 1996 through July 2001, 
and an April 1997 statement from one, reflect that the 
veteran was seen in December 1996 for evaluation of 
claudication and right lower quadrant pain.  Occlusion of the 
right iliofemoral artery was found.  Clinical records from 
St. John's Health Center reflect that the veteran underwent 
abdominal aortic endarterectomy, and iliac and femoral artery 
reconstruction in 1997.  These records are devoid of any 
reference to the veteran's active military service or any 
incident thereof or complaints of chronic headaches.

The summary of an April 1999 private hospitalization reflects 
that the veteran had a small stroke involving the left 
hemisphere about three weeks prior to that admission and, 
following left carotid reconstructive surgery in April 1999, 
the veteran again developed difficulty with speech.  The 
summary noted that the veteran had a long and complicated 
history of vascular and cardiac problems which had required 
coronary artery bypass grafting approximately three years 
earlier.  These records are devoid of any reference to the 
veteran's active military service or complaints of chronic 
headaches.

A July 1999 medical statement from another private physician 
indicated that the veteran had major vascular problems and 
had suffered a stroke in April 1999 which left him unable to 
carry on a conversation.  This physician noted diagnoses of 
severe coronary disease and severe carotid disease as well.  
These records also reflect that left carotid endarterectomy 
was performed by a third private physician, but all records 
are devoid of any reference to the veteran's active military 
service or complaints of chronic headaches.

An April 2000 statement from a fourth private physician 
indicates that he began treating the veteran in March 2000 
for hypertension, peripheral vascular disease, and a 
diagnosis of left occipital infarction in 1999 resulting in 
language difficulties and confusion.  This physician also 
stated that the veteran had undergone coronary artery bypass 
grafting in 1996 and a carotid endarterectomy in April 1999.  
These records are devoid of any reference to the veteran's 
active military service or complaints of chronic headaches.

Clinical records from St. John's Hospital and Health Center 
reflect that the veteran underwent several diagnostic studies 
of the heart and cardiovascular system in 2000 and 2001.  
Operative reports dated in May 2000 and June 2000, reflect 
that the veteran underwent a left carotid endarterectomy for 
left carotid stenosis and underwent right carotid 
endarterectomy for stenosis and a large ulcerated plaque.  
The veteran was admitted to St. John's for chest and 
abdominal discomfort in June 2000.  January 2001 operative 
notes reflect that the veteran underwent right carotid 
endarterecomy for recurrent severe right carotid stenosis.  A 
fifth private physician assisted with this procedure.  These 
records are devoid of any reference to the veteran's active 
military service or any incident thereof or complaints of 
chronic headaches.

Analysis

The veteran has not indicated that he was ever treated at any 
VA facility.  He indicated that he did not seek medical 
treatment proximate to service.  Clinical records have been 
obtained from each provider identified by the veteran.  The 
veteran's statements and the evidence associated with the 
record establish that all available private treatment records 
have been obtained.  In a statement submitted in March 2003, 
the veteran specifically stated that he had no additional 
evidence to submit.  Therefore, there are no outstanding 
identified clinical records pertinent to these claims.  

In a September 2001 statement, the veteran indicated that his 
service medical records would prove that he was in the 
hospital in service for 30 days but did not receive 
treatment.  The veteran stated, in correspondence submitted 
in March 2003, that he believed his records had been burned 
"in Missouri in the fire."  

However, the veteran's service medical records, as summarized 
above, do reflect that the veteran was hospitalized for a 
period in excess of 30 days, in 1959, as he asserted, in 
Tachikawa, Japan, a location consistent with his assertions.  
However, the records reflect that the veteran was provided 
with all medical treatment for which he would give 
permission.  Moreover, those records failed to support the 
veteran's contention that he was hospitalized for treatment 
of headache.  In particular, the hospital summary reflects no 
complaints of headache, and reflects that all neurologic 
evaluations for which the veteran would give permission 
disclosed normal findings.

These records, together with the private clinical records 
dated from 1997 to 2001, which reflect no complaints of or 
assessment of chronic headaches, and which do not refer in 
any way to the veteran's service or any incident thereof, 
establish that the veteran did not manifest a stroke or 
neurological disorder or an abdominal disorder in service, 
chronically and continuously thereafter, or within any 
applicable presumptive period, or at any time prior to 1995, 
when more than 35 years had elapsed since the veteran's 
service separation.  

As a lay person, lacking in medical training and expertise, 
the veteran's belief that such a relationship may exist is 
not competent medical evidence to establish medical etiology.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran has indicated 
a sincere belief that he may have had a neurological disorder 
or an abdominal disorder prior to the diagnosis of those 
disorders in 1996 and 1999.  However, as a lay person, his 
belief that the disorders diagnosed in 1996 and in 1999 may 
be related to his service is not of sufficient probative 
value to establish a nexus between his service and diagnosis 
of a disorder more than 35 years later, where the clinical 
records are devoid of any supporting medical evidence or 
opinion.  Id.  The Board notes, moreover, that the veteran 
has not alleged that any treating provider has expressed a 
verbal opinion that an abdominal or neurological disorder or 
stroke were related to his service.  There is no evidence 
which provides a basis for a finding that the claimed 
disorders may be associated with events, injury, or disease 
in service.  

An acute injury in service, such as the blow from a beer 
bottle that the records reflect the veteran sustained in 
December 1958, followed by temporary symptoms which subsided, 
and did not thereafter require clinical care, does not meet 
the statutory criteria for an award of service connection.  
The veteran's account that he sustained injury in service is 
verified.  However, where the contemporaneous medical 
evidence reflects that no sequellae were attributed to that 
injury, and no other chronic disorder was diagnosed despite a 
hospitalization of more than 30 days, the evidence against a 
finding that the veteran has a current disability which may 
be related to those remote events is so persuasive that 
additional medical evidence or opinion is not necessary to a 
decision in the case.  Thus, the circumstances which warrant 
further development or medical examination as set out in 
38 U.S.C.A. § 5103A are not met.

The veteran has clearly stated that he did not seek medical 
care for headaches or an abdominal disorder until many years 
had elapsed following his service.  The evidence clearly 
establishes that the veteran did not manifest a chronic 
headache or stroke disorder or an abdominal disorder in 
service.  There is no clinical evidence to support a finding 
that the veteran manifested headaches or other neurological 
disorder which subsequently caused a stroke or an abdominal 
disorder within any presumptive period following service, or 
chronically and continuously following any of his injuries in 
service.  The preponderance of the evidence is against the 
claims for service connection for a stroke or an abdominal 
disorder.

In sum, there is no objective medical evidence to establish 
that the claimed disabilities were manifested in service or 
within an applicable presumptive period of one year following 
service.  There is no evidence of a causal link between the 
veteran's service and his development of a stroke or an 
abdominal disorder more than 35 years later.  While the 
absence of evidence, in and of itself, does not disprove a 
claim, the Board finds that the complete absence of reference 
in any clinical record, by any treating provider, to the 
veteran's military service or any incident or injury 
sustained during service, is persuasive evidence that no such 
link is medically likely.  

As the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a stroke or an 
abdominal disorder, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable determination.  The claim for service 
connection must be denied.


ORDER

The appeal for service connection for a stoke and for an 
abdominal disorder is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

